         Case 2:18-cr-00302-JAD-NJK Document 28 Filed 12/18/18 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-302-JAD-NJK
 4
                    Plaintiff,                         ORDER
 5
            v.
 6
     RICHARD FRED DITTMER II,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that Richard Fred Dittmer II’s pretrial release

11   condition of home confinement is temporarily modified to allow Mr. Dittmer II to spend

12   Christmas Eve and New Year’s Day at his sister Denise Austin’s house in Las Vegas, Nevada.

13          IT IS FURTHER ORDERED that Mr. Dittmer II is permitted to travel to Ms. Austin’s

14   house from the hours of 12:00 p.m. to 9:00 p.m. on December 24, 2018 and January 1, 2019.

15          IT IS FURTHER ORDERED that Mr. Dittmer II and Mr. Dittmer III shall not discuss

16   this pending action during that time.

17
18                     19th day of December, 2018.
            DATED this ____

19
20                                              UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
                                                   3
